DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of providing required reading opinion data. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (16-20) is/are directed to a method and claims(s) (1-15) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

 Specifically the independent claims recite:


(a) mental process: as drafted, the claim recites the limitations of providing information, checking data, generating required reading, providing data, receiving data, processing, deriving data is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an operating computer,” and various terminals nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “an operating computer” language, the claim encompasses a user manually processing data and generating required reading opinion data. The mere nominal recitation of a generic device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to generating required reading opinion data which is a method of commercial/ legal interactions. An expert opinion management means for receiving and storing expert opinion data such as opinions on agreement or opposition. Thus, the claim recites an abstract idea. 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the  steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data to make a required reading opinion data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) recite(s) providing information, checking data, generating required reading, providing data, receiving data, processing, deriving data which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for providing which is the abstract idea steps of valuing an idea (providing required reading opinion data, providing consent or non-consent opinions, and performing processing) in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activities (i.e. providing required reading opinion data, providing consent or non-consent opinions, and performing processing).  Using a computer for providing, checking, generating, receiving, performing, and deriving the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not 
Providing required reading opinion data, providing consent or non-consent opinions would clearly be to a mental activity that a company would go through in order to determine reading opinion data and deriving a result of pass or reject for issues. The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how to manage reading opinion data on issues:

Therefore, it is necessary to provide knowledge information that includes expert verification of business items, expert background information, and the invention that can optimize the feasibility and investment of business items through converging opinions from various participants who have received expert knowledge about them.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2, 7, recite limitations including modules which further limit the claimed analysis of data.

Claims 3-6, 8-15, 17-20 recite limitations which further limit the claimed analysis of data by narrowing the abstract idea.


Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to generating required reading involving consent and non-consent based on gathered and analyzed information about a business. This is not a technical or technological problem but is rather in the realm of business or financial management and therefore an abstract idea.


Step 2B


The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because (pick one of the following a-d).

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

The terminals 300 to 600 used by the proposers, experts, participants or service provider members have the means to access the operating computer 100, access the website provided by the operating computer 100 and access the application program download computer to download and run the application program related to this invention, such as PC, laptop computer, tablet computer, smart phone, etc. The intelligent computer 710 of the intelligent computer division 700 may consist of a server computer that inquires the data at the request of the operating computer 100 and contains an artificial intelligence algorithm to generate and provide  the resulting data as requested by the operating computer 100, and may also be configured as part of the operating computer 100.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 


Prior art references Selkirk et al. (US 20150379879 A1), Kurtzig et al. (US 20110041173 A1), and Kataoka (US 20040186765 A1) disclose an operating computer, a user program, a terminal, a module in at least Selkirk (Fig. 1-3, 7s-10s, ¶ 42, 48-54, 58), Kurtzig (Fig. 1-4, ¶ 22, 46, 54, 91, 95, 98), Kataoka (Fig. 1, ¶ 251, 300, 314, 499, 889, 1021).

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims. Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.


	
Claim Objections
Claims 8 and 16-20 are objected to because of the following informalities: the claims have identified grammatical issues. Specifically claim 8 claims “wherein the experts who can participate in the first verification are the person,” experts plural would be people not person and claim 16 states .  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “each issue of business.” There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, the phrase "prevents an arbitrary of experts by an expert check means" renders the claim indefinite because it is unclear what the applicant is claiming with regards to an arbitrary of experts. It is unclear what an arbitrary of experts is. The term arbitrary is an adjective. An adjective is added to or grammatically related to a noun to modify or describe it. It is unclear what the term arbitrary is describing as it appears to be claimed as a noun. Clarification is requested. 

Claim 4, 13 recites the limitation “each issue.” There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation “each ranking.” There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation “each item.” There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation “the consent of a set ratio and a set score.” There is insufficient antecedent basis for this limitation in the claim.

Claim 8, 9 recites the limitation “the experts who can participate.” There is insufficient antecedent basis for this limitation in the claim. 

Claim 9 recites the limitations “the numerical value” and “the reliability calculated.” There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitations “the reliability is calculated.” There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation “the content of consent and non-consent for each of the multiple required reading opinions.” There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation “each of the multiple required reading opinions.” There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation “the process time.” There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation “the issues of business items verified in the first verification, and a second review shall be executed on the issues that have passed the criteria of the first review in the collective intelligence collection system.” There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation “the issues based on the issues including essential subject and automatically subject in expert opinion data and scores given.” There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation “each item in need of decision making.” There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation “each issue required decision issue.” There is insufficient antecedent basis for this limitation in the claim.

Claims 1-20 have been rejected due to insufficient antecedent basis issues as well as indefinite issues. The applicant is advised that the claims contain a large number of 112, 2nd issues. The examiner has attempted to identify the vast majority of the issues, however, the applicant is advised to review the claims for further indefinite and antecedent basis issues. 

The dependent claims inherit the rejection of the claim from which they are depended upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selkirk et al. (US 20150379879 A1) in view of Kurtzig et al. (US 20110041173 A1) in view of Kataoka (US 20040186765 A1).

Regarding claim 1, Selkirk teaches a business execution system comprising: an operating computer (abstract, ¶ 50);

and a user program that is output or executed by at least one user terminal to be connected to the operating computer and engaged in business execution (¶ 48-50, Although not required, aspects and implementations of the invention will be described in the general context of computer-executable instructions, such as routines executed by a client computer, e.g., a personal computer or tablet, smartphone, etc., and a server computer. Those skilled in the relevant art will appreciate that the 

wherein the operating computer provides at least one required reading opinion data for each issue of business item generated based on expert opinion data by a collective intelligence convergence system (¶ 84,  If the user is an expert in the topic and content which the annotation is made, the annotation can be published. However, if the user rarely views the content type being annotated or, for example, if the user is new to the micro-reading response system, the annotation may be peer reviewed prior to publishing that annotation for all the users in the class to review. ¶ 86-90, To determine this, the page view module, such as described in FIG. 3, can record all of the user interaction during the peer review process of the first user's annotation and can forward that data to the recommendation module for further qualitative analysis, such as the weighting of each interaction dependent on the user profile and whether certain thresholds were met during the peer or expert review process. The peer review process can occur over a predetermined time period or after a predetermined number of other class users have logged into the system and viewed their feeds including the nugget with the first user's annotation. Accordingly, each annotation in the peer review process can be provided with the same opportunity to be published and for the user's profile to be modified and weighted accordingly. ¶ 80-82, 97, 109, 159-160);

Selkirk does not specifically teach a verification of an expert information. However, Kurtzig teaches converges opinions of at least one participants and performs a verification for each issue and prevents an arbitrary of experts by an expert check means (abstract, In exemplary embodiments, an apparatus and method for verifying experts on a consultation system is provided. Identity and credential information is received at a web server from a potential expert. A selection of a category that the potential expert wants to be admitted is also received. The identity information and at least a portion of the credential information may be verified. The potential expert is accepted as an expert based in part on a result of the verifying of the identity and credential information. Once accepted, an account associated with the potential expert is activated to allow the potential expert to become an expert and to allow the expert to provide answers on the consultation system when the potential expert is accepted. ¶ 18-19, Additionally, although various exemplary embodiments discussed below focus on verification of experts, the embodiments are given merely for clarity and disclosure. Alternative embodiments may employ other systems and methods and are considered as being within the scope of the present invention. ¶ 54-56). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform verification of an expert information, as taught/suggested by Kurtzig. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to using experts in an information system. One of ordinary skill in the art would have recognized that applying the known technique of Kurtzig would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kurtzig to the teachings of Selkirk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such verification of an expert features into similar systems. Further, applying verification of an expert information would have been recognized by those of ordinary skill in the art as resulting in an improved 

Selkirk does not specifically teach business item and business item execution. However, Kataoka teaches of business item and business execution (¶ 175, It is a feature that the product producing business reform support system can be advanced to be a structure of a next-generation plan management system where sending and receiving of all item data, except for registering original data, can be thoroughly automatically performed by defining a document composition. ¶ 3, 348, 619).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform of business item and business execution, as taught/suggested by Kataoka. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to information development systems. One of ordinary skill in the art would have recognized that applying the known technique of Kataoka would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kataoka to the teachings of Selkirk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such business features into similar systems. Further, applying business item and business execution would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the user the ability to specifically identify the type of information to be analyzed and executed.	

Regarding claim 2, Selkirk teaches required reading opinion data but does not does not specifically teach a verification of an expert. 

However, Kurtzig teaches a proposal information management module for receiving information of at least one business item input from the user terminal and managing a first verification result input by an expert performing a first verification according to a predetermined review criteria regulated for the business item, converging the collective intelligence of the participants who provided based on background knowledge consisting of expert opinions received from the collective intelligence convergence system regarding an automatically subject including a business item that has passed the first verification of the expert, and providing a second verification result performed through the regulated criteria based on the converged collective intelligence (¶ 54-56, 59-61, 67, 70-73). 

wherein the required subject include at least one matter as an expert check means, such as disqualification of experts to prevent experts from abusing one's power in the first verification, dismissal or change of service providers, and modification of business plans (¶ 54-56, 59-61, 67, 70-73).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform verification of an expert, as taught/suggested by Kurtzig. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to using experts in an information system. One of ordinary skill in the art would have recognized that applying the known technique of Kurtzig would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kurtzig to the teachings of Selkirk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such verification of an expert features into similar systems. Further, applying verification of an expert would have been 

Selkirk does not specifically teach the claimed business terminology. However, Kataoka teaches a matter agreed by investors of the business item and purchase contractors of the business execution result of the business item, and required subject including a final selection of the business item, business plan decisions, service provider selections, profit dividends determinations, and delegation to an expert group related to ordering or selecting a service provider (¶ 10, 57, 62-68, 100, 316, 385, 423, 14, 340);

a business executing information management module for dividing and managing required items which are essential factors of business execution that must be invested and selective items which are non-essential factors whether to invest or not can be selectively determined in order to optimize the investment in the business execution of the business item determined by the proposal information management module, setting an investment ratio for the required items and the selective items, and managing so that the cost saved in the non-essential factors can be returned to the investor of the business execution or the purchase contractor of the business execution result during the business execution (¶ 463, 527, 431, 433, 482, 675, 1); 

and a settlement information management module managing a profit distribution ratio to distribute the profits at a predetermined rate to investors, business operators, service providers, purchase contractors of the business execution result of the business item, and those who participate in the collective intelligence convergence system in connection with business execution (¶ 264, 437, 450-459, 580, 637, 997, Fig. 24). 



Regarding claim 3, Selkirk teaches required reading opinion data but does not does not specifically teach a verification of an expert. 

However, Kurtzig teaches wherein the expert check means is to examine the qualifications of experts participating in the first verification (¶ 3, 26, 54-56, 59-61, 66-67, 70-73). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform verification of an expert, as taught/suggested by Kurtzig. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to using experts in an information system. One of ordinary skill in the art would have recognized that applying the known technique of Kurtzig would have yielded predictable 

Regarding claim 4, Selkirk teaches required reading opinion data but does not does not specifically a verification. 

However, Kurtzig teaches wherein a predetermined ratio is given to a person who participates in the generation of required reading opinions contributing to the business item-related decision-making in the second verification, in which the ratio is calculated in proportion to each ranking and time by contributing to the required reading opinions for each issue (¶ 20, 24, 48, 52, 57-64, 70-73). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform the second verification as taught/suggested by Kurtzig. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to using experts in an information system. One of ordinary skill in the art would have recognized that applying the known technique of Kurtzig would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kurtzig to the teachings of Selkirk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such verification features into similar systems. Further, applying the second verification would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the verification and determine criteria and assessment with regards to the given data. 



Selkirk teaches required reading opinion data but does not does not specifically a profit distribution ratio. 

However, Kataoka teaches predetermined profit distribution ratio and with respect to the business profit generated as a result of the business execution of the business item (¶ 264, 437, 450-459, 580, 637, 997, Fig. 24).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform profit ratios and business item and business execution, as taught/suggested by Kataoka. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to information development systems. One of ordinary skill in the art would have recognized that applying the known technique of Kataoka would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kataoka to the teachings of Selkirk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such business features into similar systems. Further, applying profit ratios and business item and business execution would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the user the ability to specifically identify the type of information to be analyzed and executed.

Regarding claim 5, Selkirk teaches a score of a user, wherein in the first verification, business items proposed by registered experts, business items with majority consent from registered experts, business items that meet set evaluation criteria evaluated by a specific institution, or business items that meet their complex set criteria are selected as a target of a first review (¶ 87-91, 106, 130). 

Selkirk does not does not specifically teach business items that acquire a score given based on a set score for each item of the proposed business items. 

However, Kurtzig teaches business items that acquire a score given based on a set score for each item of the proposed business items (¶ 20, 24, 52, 59-64, 70-73). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform business items that acquire a score given based on a set score for each item of the proposed business items, as taught/suggested by Kurtzig. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to using experts in an information system. One of ordinary skill in the art would have recognized that applying the known technique of Kurtzig would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kurtzig to the teachings of Selkirk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such scoring features into similar systems. Further, applying business items that acquire a score given based on a set score for each item of the proposed business items would have been recognized by those of ordinary skill in the art as 

Regarding claim 6, Selkirk teaches a score of a user, Selkirk does not does not specifically teach the various verification features.

However, Kurtzig teaches wherein the first verification determines a business item as a target of the first review as a business item passed the first verification when the business item selected meets the consent of a set ratio and a set score (¶ 20, 24, 48, 52, 57-64, 70-73). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform wherein the first verification determines a business item as a target of the first review, as taught/suggested by Kurtzig. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to using experts in an information system. One of ordinary skill in the art would have recognized that applying the known technique of Kurtzig would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kurtzig to the teachings of Selkirk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such verification features into similar systems. Further, applying wherein the first verification determines a business item as a target of the first review would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the verify and determine criteria and assessment with regards to the given data. 
 
Regarding claim 7, Selkirk teaches a score of a user, Selkirk does not does not specifically teach the various verification features.

However, Kurtzig teaches wherein the proposal information management module performs a request for a second verification by including a business item passed the first verification to the required subject of the collective intelligence convergence system (¶ 57-58, 20, 24, 48, 52, 59-64, 70-73). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform a second verification by including a business item passed the first verification, as taught/suggested by Kurtzig. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to using experts in an information system. One of ordinary skill in the art would have recognized that applying the known technique of Kurtzig would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kurtzig to the teachings of Selkirk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such verification features into similar systems. Further, applying a second verification by including a business item passed the first verification would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the verify and determine criteria and assessment with regards to the given data. 
	
Regarding claim 8, Selkirk teaches a score of a user, Selkirk does not does not specifically teach the various verification features.

wherein the experts who can participate in the first verification are the person who meets the set criteria, and the set criteria correspond to any one of the agreements of a majority of registered experts, the agreement of the set ratio of the business execution investor or the purchase contractors of the business execution result, acquisition of established results related to participation in expert verification of business items (¶ 57-58, 20, 24, 48, 52, 59-64, 70-73). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform wherein the experts who can participate in the first verification, as taught/suggested by Kurtzig. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to using experts in an information system. One of ordinary skill in the art would have recognized that applying the known technique of Kurtzig would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kurtzig to the teachings of Selkirk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such verification features into similar systems. Further, applying wherein the experts who can participate in the first verification would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the verify and determine criteria and assessment with regards to the given data. 

Regarding claim 9, Selkirk teaches a score of a user, Selkirk does not does not specifically teach the various verification features.

wherein the experts who can participate in the first verification are retained or deprived of expert qualifications according to the numerical value set by the reliability calculated based on the verification results of the business items (¶ 57-58, 20, 24, 48, 52, 59-64, 70-73). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform wherein the experts who can participate in the first verification, as taught/suggested by Kurtzig. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to using experts in an information system. One of ordinary skill in the art would have recognized that applying the known technique of Kurtzig would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kurtzig to the teachings of Selkirk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such verification features into similar systems. Further, applying wherein the experts who can participate in the first verification would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the verify and determine criteria and assessment with regards to the given data. 

Regarding claim 10, Selkirk teaches a score of a user, Selkirk does not does not specifically teach the various verification features.

However, Kurtzig teaches wherein the reliability is calculated as the value set in agreement or opposition in the result of participation of expert regarding the verification of business items (¶ 42, 57-58, 20, 24, 48, 52, 59-64, 70-73). 



Regarding claim 11, the combination of Selkirk, Kurtzig, and Kataoka teach the limitations of claim 2, including verifications of data and the specified business data features. The combination also teaches wherein the collective intelligence convergence system makes decisions about at least one issue including verified business item in the first verification regarding the required reading opinions that must be read and the selective reading opinions that are not mandatory for reading (Selkirk ¶ 48, 125, 97, 109).

Regarding claim 12, the combination of Selkirk, Kurtzig, and Kataoka teach the limitations of claim 2, including verifications of data and the specified business data features. The combination also wherein the required reading opinions handled by the collective intelligence convergence system are plural and the decisions are made based on the content of consent and non-consent for each of the multiple required reading opinions (Selkirk ¶ 116, 134, 42, 84, 44, 58, 60, 66, 79).

Regarding claim 13, the combination of Selkirk, Kurtzig, and Kataoka teach the limitations of claim 2, including verifications of data and the specified business data features. The combination also teaches wherein the collective intelligence convergence system sets the progress time or duration for decision-making for each issue (Selkirk ¶ 42, 44, 58, 60, 66, 79, 84).

Regarding claim 14, the combination of Selkirk, Kurtzig, and Kataoka teach the limitations of claim 2, including verifications of data and the specified business data features. The combination also teaches wherein a first review shall be executed on the issues of business items verified in the first verification, and a second review shall be executed on the issues that have passed the criteria of the first review in the collective intelligence collection system (Selkirk ¶ 42, 44, 63-64, 83-91, 152, 138).

Regarding claim 15, the combination of Selkirk, Kurtzig, and Kataoka teach the limitations of claim 2, including verifications of data and the specified business data features. The combination also teaches wherein the collective intelligence convergence system generates at least one required reading opinion of consent and non-consent opinion regarding the issues based on the issues including essential subject and automatically subject in expert opinion data and scores given, and converges consent and non-consent opinions of participants regarding at least one required reading opinion and performs statistical processing of them (Selkirk ¶ 97, 109, 124-126, 116, 134, 42, 44, 63-64, 83-91, 152, 138).

Regarding claim 17, the combination of Selkirk and Kurtzig teach the limitations of claim 16, the combination does not specifically teach the claimed business terminology. 

However, Kataoka teaches wherein the collective intelligence data is divided required items consisting of essential factors of business execution and selective items consisting of non-essential factors of business execution so that the cost saved in the non-essential factors can be returned to the investor of the business execution or the purchase contractor of the business execution result, wherein the essential factors are an item that cannot be excluded or reduced in business execution, and the non-essential factors are an item that can be excluded or reduced in business execution (¶ 523, 271, 278, 282, 292-295, 308, 316, 324, 376-378). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform non-essential factors of business execution, as taught/suggested by Kataoka. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to information development systems. One of ordinary skill in the art would have recognized that applying the known technique of Kataoka would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kataoka to the teachings of Selkirk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such business features into similar systems. Further, applying non-essential factors of business execution would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for cost cutting savings. 

Regarding claim 18, the combination of Selkirk and Kurtzig teach the limitations of claim 16, the combination does not specifically teach the claimed business terminology. 

However, Kataoka teaches wherein the collective intelligence data includes distribution ratio data of business profits to provide to those who provided essential items among essential factors of cost (¶ 523, 271, 278, 282, 292-295, 308, 316, 324, 376-378). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform a distribution ratio data, as taught/suggested by Kataoka. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to information development systems. One of ordinary skill in the art would have recognized that applying the known technique of Kataoka would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kataoka to the teachings of Selkirk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such business features into similar systems. Further, applying a distribution ratio data would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for cost savings and profit calculations/ determinations. 

Regarding claim 19, the combination of Selkirk and Kurtzig teach the limitations of claim 16, Selkirk further discloses required reading (¶ 97, 109), the combination does not specifically teach the claimed business terminology. 

wherein the collective intelligence data includes distribution ratio data of business profits to provide to those who contribute to the required reading opinion data related to decision making (¶ 523, 271, 278, 282, 292-295, 308, 316, 324, 376-378). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform a distribution ratio data, as taught/suggested by Kataoka. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to information development systems. One of ordinary skill in the art would have recognized that applying the known technique of Kataoka would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kataoka to the teachings of Selkirk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such business features into similar systems. Further, applying a distribution ratio data would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for cost savings and profit calculations/ determinations. 

Regarding claim 20, the combination of Selkirk and Kurtzig teach the limitations of claim 16, Selkirk further discloses required reading (¶ 97, 109), the combination does not specifically teach the claimed business terminology. 

However, the combination of Selkirk and Kataoka teaches wherein the collective intelligence data includes distribution ratio data of business profits to provide to investors who purchase the results of business execution (¶ 523, 271, 278, 282, 292-295, 308, 10, 57, 62-68, 100, 316, 385, 423, 14, 340);

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform a distribution ratio data, as taught/suggested by Kataoka. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to information development systems. One of ordinary skill in the art would have recognized that applying the known technique of Kataoka would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kataoka to the teachings of Selkirk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such business features into similar systems. Further, applying a distribution ratio data would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for cost savings and profit calculations/ determinations. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selkirk et al. (US 20150379879 A1) in view of Kurtzig et al. (US 20110041173 A1).

Regarding claim 16, Selkirk teaches providing, by a proposer terminal, information of business item to the operating computer using a communication means (¶ 71-72, The page view module 320 communicates reading activity data collected through the plugin to the aggregation module 215. The aggregation module 315 then associates that data with the content being read. For example, the number of users who read the content, the amount of time each user took to read the same content and other information can be associated with a particular article in order for visual metrics regarding the content to be generated and displayed for that user after reading the content. ¶ 97, Referring now to FIG. 6, an initial screenshot of the user interface for a user to select various types of content is shown. 

checking, by an operating computer, whether the business item meets a set criteria, selecting it as a business item to be review (¶ 63-64, The server computer 200 can also be coupled to a metadata database 260, a peer review database 265, a sentiments database (not shown), or another database for storing data associated with the system. The metadata database 260 may include identification data related to content already viewed by users in the system such as keywords associated with the content as well as annotations added to the content and themes associated with the content. The peer review database 265 may include comments, viewing statistics, and response data associated with each content and with each user. ¶ 87-91, In step 525, the annotation can be accepted and published in or with the content for users in the class to review or can be denied based on the score received during the peer review process. To determine this, the page view module, such as described in FIG. 3, can record all of the user interaction during the peer review process of the first user's annotation and can forward that data to the recommendation module for further qualitative analysis, such as the weighting of each interaction dependent on the user profile and whether certain thresholds were met during the peer or expert review process. The peer review process can occur over a predetermined time period or after a 

checking, by at least one expert terminal, whether a selected business item meets set criteria, selecting it as a business item of a target of business execution and providing selecting result with expert opinion to the operating computer (¶ 84-90, In step 505, a first user selects a passage from content and provides an annotation to that passage. Dependent on the user's profile, the annotation may be put through the peer review process or published immediately in or with that content for other users to review and respond to while reading. If the user is an expert in the topic and content which the annotation is made, the annotation can be published. However, if the user rarely views the content type being annotated or, for example, if the user is new to the micro-reading response system, the annotation may be peer reviewed prior to publishing that annotation for all the users in the class to review. ¶ 159-160, The user's future annotations in articles about environmental policy will then be weighted as more of an “expert” contribution than their future annotations about water polo (should they continue to read/annotate about water polo). Over time, though, that student may develop an interest in water polo, and their profile would evolve to incorporate that new high credibility area.); 

generating, by the operating computer, required reading opinion data on issues for each item in need of decision making including essential decision issue regarding business execution of the business item based on expert opinion on the business item (¶ 84, If the user is an expert in the topic and content which the annotation is made, the annotation can be published. However, if the user rarely views the content type being annotated or, for example, if the user is new to the micro-reading response system, 

providing, by at least one participant terminal, consent or non-consent opinion data regarding the required reading opinion data to the operating computer (¶ 138, FIG. 9J illustrates an additional embodiment of a nugget including a peer review component. The nugget 970 includes an indication 972 of the number of users who have annotated the content displayed in that nugget as well as the first user 978 to annotate the content and corresponding annotation. The nugget also provides an indication of a particular theme 976 associated with content. The peer review portion includes multiple boxes 974 in which a user viewing the nugget may additionally respond to the content and annotations viewable in the nugget. The boxes provide a “one-click” input response to the nugget to show agreement (e.g., “+”) with the content, disagreement (e.g., “−”) with the content, or provide a further response to the content (e.g. “?”). Each click of the “+” and “−” buttons increments the count for the students in agreement, e.g., +2, with the annotation, or in disagreement, e.g., −3, with the annotations. When the user viewing the content chooses to provide a further response, the response box including the predetermined set of sentiments corresponding to the content can appear. Accordingly, the user is able to view the two prior 

and receiving, by the operating computer, consent or non-consent opinion data on the required reading opinion data, performing statistical processing as collective intelligence data, and deriving the result of pass for each issue required decision issue (¶ 43, The input data is sent to the micro-reading response system for analysis in order to provide the user with visual metrics of the statistics regarding, for example, that user's reading versus other users readings. Additionally, the user can be provided with related topics, individualized feeds, and, in some instances, comments in response to the user's annotations on that particular content. ¶ 97, 109, 138, 64, 82, 117, 124, 105).

Selkirk does not does not specifically teach and deriving the result of reject for each issue required decision issue.

However, Kurtzig teaches deriving the result of reject for each issue required decision issue (¶ 19, The application and registration information may cause a potential expert's application to be rejected (e.g., if minimum requirements and standards are not met). If it does not cause a rejection, the application and registration information may be placed on hold, or verified, in part or in whole, to determine whether to accept the potential expert and activate an associated account; it also may be verified, in part or in 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform deriving the result of reject for each issue required decision issue, as taught/suggested by Kurtzig. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to using experts in an information system. One of ordinary skill in the art would have recognized that applying the known technique of Kurtzig would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kurtzig to the teachings of Selkirk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such rejection features into similar systems. Further, applying deriving the result of reject for each issue required decision issue would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the system to have the flexibility of dealing with the possible rejected issues.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday-Friday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683